Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 11/24/2020 in which Claims 1, 3, 5-19, 21-22 are pending and Claim 23 is cancelled.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
Response to Arguments
3.	Applicant’s arguments, see pages 8-12, filed 11/24/2020, with respect to the rejection(s) of claim(s) 1 under Alameh have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Inoue et al and Tanaka et al.
4.	Applicant’s arguments, see pages 13-14, filed 11/24/2020, with respect to the rejection(s) of claim(s) 7, 15 under Alameh and Zhou have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Inoue et al and Tanaka et al.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 5, 6, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0294938 to Alameh et al (“Alameh”) in view of U.S. Patent 10,359,310 to Inoue et al (“Inoue”) in further view of U.S. Patent 10,136,076 to Tanaka et al (“Tanaka”).
As to Claim 1, Alameh teaches an optical sensor (optical sensor 1, see ¶ 0035; Figs. 2 & 4A), comprising: a base plate (components of the sensing assembly 4 described above can be mounted directly upon a circuit board 268 [base plate], see ¶ 0034; Fig. 5; phototransmitter(s)/photoreceiver(s) can be mounted on a circuit board, see ¶ 0040); an emitter coupled to the base plate (along the top surface 310, phototransmitter 320 is mounted along (or more particularly, recessed within) that surface…light emitted from the phototransmitter 320, upon being reflected by an object or objects external to the mobile device will be reflected to one or more of the photoreceivers 312, 314, 316 and 318, see ¶ 0037; Fig. 5); a single receiver surrounding the emitter (sensing assembly 300 has first, second, third and fourth photoreceivers 312, 314, 316, 318; Fig. 5 illustrates the phototransmitter arranged in the center of the photoreceivers 312, 314, 316 and 318, see ¶ 0037; Fig. 5. Each respective photoelectric device is . 
Alameh does not expressly teach wherein the single receiver has a continuous ring shape.
Inoue teaches wherein the single receiver has a continuous ring shape (light-receiving element 11 includes concentric circular light-receiving elements PD0 to PD4…each of the light-receiving elements PD0 to PD4 denotes an aggregration of plural light-receiving elements PD that are arranged to be lined up along a prescribed concentric circle, see Col. 6, lines 10-20).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Alameh with Inoue to teach a single receiver has a continuous ring shape. The suggestion/motivation would have been in order for a sensor circuit may adjust a directional characteristic of light which is incident on a light-receiving unit (see Col. 3, lines 38-39).
Alameh and Inoue do not expressly disclose wherein the emitter is configured to emit an infrared light, and the single receiver is configured to for detecting an external object and further configured to receive a visible light for detecting an ambient brightness, wherein the single receiver is configured to receive the infrared light and the visible light at different times.
Tanaka teaches wherein the emitter is configured to emit an infrared light (IR-LED 36 emits IR light…IR-LED 36 radiates IR light with respect to the subject, see Col. 7, lines 21-24), and the single receiver is configured to receive the infrared light for detecting an external object and further configured to receive a visible light for detecting an ambient brightness (image which is captured by imaging section 20 includes the RGB image, the IR image…the RGB image does not emit IR light using IR-LED 36, and is an image which is captured by imager 24 [single receiver] during a non-light-emission period in which the IR light is not radiated with respect to the subject. The IR image emits IR light using IR-LED 36, and is an image which is captured by imager 24 in an emission period in which the IR light is radiated with respect to the subject, see Col. 7, lines 38-48; Fig. 6; an initial frame a1, IR radiation is performed, imager 24 receives light [infrared light] which passes through color filter 25, and the IR image is obtained. In subsequent frame a2, the imaging parameters and the light-emission conditions are switched, IR radiation is not performed, and environmental light [ambient brightness] is used to capture. Imager 24 receives light which is passed through color filter 25 as each of R, G, and B and the RGB is obtained [visible light], see Col. 10, lines 32-39; Fig. 6), wherein the single receiver is configured to receive the infrared light and the visible light at different times (the RGB image does not 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Alameh and Inoue with Tanaka to teach the emitter is configured to emit an infrared light, and the single receiver is configured to receive the infrared light for detecting an external object and further configured to receive a visible light for detecting an ambient brightness, wherein the single receiver is configured to receive the infrared light and the visible light at different times. The suggestion/motivation would have been in order to improve quality of the captured image in the low illumination environment (see Col. 15, lines 22-23).
As to Claim 3, depending on Claim 1, Alameh does not explicitly teach wherein the emitter has a center coinciding with a center of the base plate. However, Alameh teaches along the top surface 310, phototransmitter 320 is mounted along (or more particularly, recessed within) that surface…sensing assembly 300 has first, second, third and fourth photoreceivers 312, 314, 316, 318; Fig. 5 illustrates the phototransmitter arranged in the center of the photoreceivers 312, 314, 316 and 318 (see ¶ 0037; Fig. 5). Examiner construes that within the sensing assembly mounted on the circuit board, the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to teach the emitter having a center coinciding with a center of the base plate. The suggestion/motivation would have been in order for light emitted from the phototransmitter, upon being reflected by an object or objects external to the mobile device, to be reflected to one or more of the photoreceivers (see ¶ 0037).
As to Claim 5, depending on Claim 1, Alameh teaches wherein the ring shape comprises a rectangle ring shape or a circular ring shape (Figure 5 illustrates photoreceivers 312, 314, 316 and 318 are formed continuously in a ringlike structure, e.g. rectangular ring structure, around the phototransmitter 320 where the photoreceivers are formed coaxially with phototransmitter 320, see ¶ 0039; Fig. 5). 
As to Claim 6, depending on Claim 1, Alameh teaches a separator arranged between the emitter and the receiver (single photoreceiver that is surrounded on its sides by three phototransmitters that equally-spaced apart from one another as one proceeds around the photoreceiver, see ¶ 0032; In the alternate arrangement, the sensing assembly 300 does not employ phototransmitters on the inclined surfaces 302, 304, 306 and 308, but rather has mounted on those surfaces first, second, third and fourth photoreceivers 312, 314, 316, and 318, respectively. Further, instead of employing a photoreceiver along the top surface 310, instead a phototransmitter 320 is mounted along (or, . Examiner construes that the alternate arrangement would employ a single phototransmitter surrounded on its sides by three photoreceivers equally-spaced apart from one another around the phototransmitter where the spacing around the phototransmitter would reasonably be considered a separator.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to teach a separator arranged between the emitter and the receiver. The suggestion/motivation would have been in order for light emitted from the phototransmitter, upon being reflected by an object or objects external to the mobile device, to be reflected to one or more of the photoreceivers (see ¶ 0037).
As to Claim 21, depending on Claim 1, Alameh teaches wherein the receiver is coaxial with the emitter (Figure 5 illustrates photoreceivers 312, 314, 316 and 318 are formed continuously in a ringlike structure around the phototransmitter 320 where the photoreceivers are formed coaxially with phototransmitter 320, see ¶ 0039; Fig. 5).
As to Claim 22, depending on Claim 1, Alameh teaches wherein the receiver is coupled to the base plate and the base plate is configured for signal communication between the receiver and a processor (Each respective photoelectric device is oriented so as to correspond to the respective surface [base plate] proximate to which the respective photoelectric device is positioned, and the sensing assembly is operated so that infrared light is communicated .
7.	Claims 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0294938 to Alameh et al (“Alameh”) in view of U.S. Patent 10,359,310 to Inoue et al (“Inoue”) in view of U.S. Patent 10,136,076 to Tanaka et al (“Tanaka”) in further view of Chinese Patent Application 206948392 to Zhou et al (“Zhou”) (relied upon English Translation).
As to Claim 7, Alameh teaches an electronic device, comprising: an optical sensor (mobile device having an optical sensor, see ¶ 0028; sensing assembly 4, see ¶ 0031; Fig. 3), wherein the optical sensor comprises: a base plate (components of the sensing assembly 4 described above can be mounted directly upon a circuit board 268 [base plate], see ¶ 0034; Fig. 5; phototransmitter(s)/photoreceiver(s) can be mounted on a circuit board, see ¶ 0040); an emitter coupled to the base plate (along the top surface 310, phototransmitter 320 is mounted along (or more particularly, recessed within) that surface…light emitted from the phototransmitter 320, upon being reflected by an object or objects external to the mobile device will be reflected to one or more of the photoreceivers 312, 314, 316 and 318, see ¶ 0037; Fig. 5); a single receiver surrounding the emitter (sensing assembly 300 has first, second, third and fourth photoreceivers 312, 314, 316, 318; Fig. 5 illustrates the phototransmitter arranged in the center of the photoreceivers 312, 314, 316 and 318, see ¶ 0037; Fig. 5). 
Alameh does not expressly teach wherein the single receiver has a continuous ring shape.
Inoue teaches wherein the single receiver has a continuous ring shape (light-receiving element 11 includes concentric circular light-receiving elements PD0 to PD4…each of the light-receiving elements PD0 to PD4 denotes an aggregration of plural light-receiving elements PD that are arranged to be lined up along a prescribed concentric circle, see Col. 6, lines 10-20).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Alameh with Inoue to teach a single receiver has a continuous ring shape. The suggestion/motivation would have been in order for a sensor circuit may adjust a directional characteristic of light which is incident on a light-receiving unit (see Col. 3, lines 38-39).
Alameh and Inoue do not expressly disclose wherein the emitter is configured to emit an infrared light, and the single receiver is configured to receive the infrared light for detecting an external object and further configured to receive a visible light for detecting an ambient brightness, wherein the single receiver is configured to receive the infrared light and the visible light at different times.
wherein the emitter is configured to emit an infrared light (IR-LED 36 emits IR light…IR-LED 36 radiates IR light with respect to the subject, see Col. 7, lines 21-24), and the single receiver is configured to receive the infrared light for detecting an external object and further configured to receive a visible light for detecting an ambient brightness (image which is captured by imaging section 20 includes the RGB image, the IR image…the RGB image does not emit IR light using IR-LED 36, and is an image which is captured by imager 24 [single receiver] during a non-light-emission period in which the IR light is not radiated with respect to the subject. The IR image emits IR light using IR-LED 36, and is an image which is captured by imager 24 in an emission period in which the IR light is radiated with respect to the subject, see Col. 7, lines 38-48; Fig. 6; an initial frame a1, IR radiation is performed, imager 24 receives light [infrared light] which passes through color filter 25, and the IR image is obtained. In subsequent frame a2, the imaging parameters and the light-emission conditions are switched, IR radiation is not performed, and environmental light [ambient brightness] is used to capture. Imager 24 receives light which is passed through color filter 25 as each of R, G, and B and the RGB is obtained [visible light], see Col. 10, lines 32-39; Fig. 6), wherein the single receiver is configured to receive the infrared light and the visible light at different times (the RGB image does not emit IR light using IR-LED 36, and is an image which is captured by imager 24 [single receiver] during a non-light-emission period in which the IR light is not radiated with respect to the subject. The IR image emits IR light using IR-LED 36, 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Alameh, Inoue with Tanaka to teach the emitter is configured to emit an infrared light, and the single receiver is configured to receive the infrared light for detecting an external object and further configured to receive a visible light for detecting an ambient brightness, wherein the single receiver is configured to receive the infrared light and the visible light at different times. The suggestion/motivation would have been in order to improve quality of the captured image in the low illumination environment (see Col. 15, lines 22-23).
Alameh, Inoue and Tanaka fail to teach a light-permeable display screen.
Zhou teaches a light-permeable display screen having a first surface and a second surface facing away from the first surface (a terminal device having a display screen and a light shielding sheet where the light shielding sheet is disposed under the display screen and provided with at least one through hole, see pg. 3); and an optical sensor being arranged opposite to the second surface of the light-permeable display screen (sensor component signal transmitter and a signal receiver where the sensor component is under the display screen, see pg. 3) and an emitter facing the second surface of the light-permeable display screen (transmitting the transmission signal through the through hole through the display by using the signal transmitter of the sensor component, see pg. 3), 
th para).
As to Claim 8, depending on Claim 7, Zhou teaches wherein the second surface comprises a display area, and the light-permeable display screen is configured for light-emitting display through the first surface and the display area (a terminal device having a display screen and a light shielding sheet where the light shielding sheet is disposed under the display screen and provided with at least one through hole, see pg. 3; signal transmitter 131 passes a signal through the display screen via a through hole, pg. 5, 8th para). 
As to Claim 9, depending on Claim 8, Zhou teaches wherein the optical sensor is arranged opposite to the display area (sensor assembly is disposed under the display screen, see pg. 2, 5th para), the display area comprises a first window region (infrared light emitted through the outermost glass [first window region], see pg. 2, 1st para), and the optical sensor is configured to emit the infrared light through the first window region and to receive the infrared light through the first window region (infrared light emitting end of the sensor can pass through the opening and the infrared light can be emitted through the outermost glass [first window region], see pg. 2, 1st para), wherein the optical sensor is further configured to receive the visible light through the first window region st para). 
As to Claim 10, depending on Claim 8, Zhou teaches wherein the second surface comprises a black matrix area surrounding the display area, and the optical sensor is arranged opposite to the black matrix area (sensor assembly 13 is disposed under the light shielding sheet 12, see pg. 5, 6th para; light shielding sheet 12 is disposed under the display screen 11 and can be a black foam [black matrix area] for blocking the light emitted when the display screen 11 is displayed, see pg. 5, 5th para). 
As to Claim 11, depending on Claim 10, Zhou teaches wherein the black matrix area comprises a second window region (light shielding sheet 12 [second window region] can be a black foam for blocking the light emitted when the display screen 11 is displayed, see pg. 5, 5th para), and the optical sensor is configured to emit the infrared light through the second window region and to receive the infrared light through the second window region (light shielding sheet 72 disposed under the display screen 71 and is provided with at least one through hole. The sensor component 73 includes a signal transmitter 731 and a signal receiver 732 where the transmission signal transmitted by the signal transmitter 731 passes through the display screen 71 through the through hole, see pg. 6, 10th para – pg. 7, 1st para), wherein the optical sensor is further configured to receive the visible light through the second window region (signal receiver 732 of the sensor assembly receives the reflection signal of the transmission signal reflected by the external object, see pg. 7, 1st para). 
wherein the optical sensor comprises a proximity sensor and an ambient-light sensor, the proximity sensor comprises a proximity emitter and a proximity receiver (infrared light emitting end of the proximity sensor can pass through the opening, and the infrared light can be emitted through the outermost glass. The ambient light sensor detects ambient light incident through the opening, see pg. 2, 1st para), 
the proximity emitter is configured to emit an infrared light through the light-permeable display screen (infrared light emitting end of the proximity sensor can pass through the opening, and the infrared light can be emitted through the outermost glass, see pg. 2, 1st para) and the proximity receiver is configured to receive the infrared light reflected by an object so as to detect a distance from the object to the electronic device (proximity sensor detects whether the mobile phone is close to the face by detecting infrared light emitted by the infrared emitter, see pg. 1), 
the ambient-light sensor comprises an ambient-light receiver, and the ambient-light receiver is configured to receive an ambient light so as to adjust a brightness of the light-permeable display screen according to the ambient light (The ambient light sensor detects ambient light incident through the opening, automatically adjusting the brightness of the display screen backlight or the like according to the intensity of the ambient light, see pg. 2, 1st para),
the proximity emitter serves as the emitter of the optical sensor, and the ambient-light receiver is integrated with the proximity receiver to serve as the receiver of the optical sensor (proximity sensor detects whether the mobile phone st para). 
As to Claim 13, depending on Claim 7, Zhou teaches a light-permeable touch panel coupled to the light-permeable display screen, the first surface of the light-permeable display screen facing the touch panel (cover glass 711 is located at the uppermost layer of the display screen 71 and protects the touch panel 712; touch panel 712 is disposed under the cover glass 711; display inner screen 713 is disposed below the touch panel 712 and covered by the touch panel 712, see pg. 7, 7th – 10th paras.); and 
a light-permeable cover plate coupled to the light-permeable touch panel and covering the touch panel (touch panel 712 is disposed under the cover glass 711 and covered by the cover glass 711, see pg. 7, 9th para), wherein the light-permeable touch panel and the light-permeable cover plate each having a light transmittance for the visible light larger than 90% and a light transmittance for the infrared light larger than 90% (processor 74 can detect the proximity state of the external object from the display screen according to the intensity of infrared light. When there is no object to block, the value at the receiving end is the smallest. As the object approaches, the value continues to increase to full scale, e.g. light transmittance for visible light larger than 90%. When there is no object blocking, st para). 
As to Claim 14, depending on Claim 13, Zhou teaches wherein the light-permeable display screen comprises a display area, and a ratio of an area of the display area to an area of the light-permeable cover plate is larger than 90% (light shielding sheet 12 is disposed under the display screen 11 and is provided with at least one through hole with a diameter of 2 to 4 mm, e.g. ratio of display area to cover plate is larger than 90%, see pg. 5, 5th para, pg. 6, 1st para). 
As to Claim 15, Alameh teaches an electronic device, comprising: an optical sensor (optical sensor, see ¶ 0028; sensing assembly 4, see ¶ 0031; Fig. 3), wherein the optical sensor comprises: a base plate (components of the sensing assembly 4 described above can be mounted directly upon a circuit board 268 [base plate], see ¶ 0034; Fig. 5; phototransmitter(s)/photoreceiver(s) can be mounted on a circuit board, see ¶ 0040); a receiver coupled to the base plate (along the top surface 310, phototransmitter 320 is mounted along (or more particularly, recessed within) that surface…light emitted from the phototransmitter 320, upon being reflected by an object or objects external to the mobile device will be reflected to one or more of the photoreceivers 312, 314, 316 and 318, see ¶ 0037; Fig. 5); a single emitter surrounding the emitter (sensing assembly 300 has first, second, third and fourth photoreceivers 312, 314, 316, 318; Fig. 5 illustrates the phototransmitter arranged in the center of the photoreceivers 312, 314, 316 and 318, see ¶ 0037; Fig. 5).
single receiver has a continuous ring shape.
Inoue teaches wherein the single receiver has a continuous ring shape (light-receiving element 11 includes concentric circular light-receiving elements PD0 to PD4…each of the light-receiving elements PD0 to PD4 denotes an aggregration of plural light-receiving elements PD that are arranged to be lined up along a prescribed concentric circle, see Col. 6, lines 10-20).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Alameh with Inoue to teach a single receiver has a continuous ring shape. The suggestion/motivation would have been in order for a sensor circuit may adjust a directional characteristic of light which is incident on a light-receiving unit (see Col. 3, lines 38-39).
Alameh and Inoue do not expressly disclose wherein the emitter is configured to emit an infrared light, and the single receiver is configured to receive the infrared light for detecting an external object and further configured to receive a visible light for detecting an ambient brightness, wherein the single receiver is configured to receive the infrared light and the visible light at different times.
Tanaka teaches wherein the emitter is configured to emit an infrared light (IR-LED 36 emits IR light…IR-LED 36 radiates IR light with respect to the subject, see Col. 7, lines 21-24), and the single receiver is configured to receive the infrared light for detecting an external object and further configured to receive a visible light for detecting an ambient brightness (image which is captured by , wherein the single receiver is configured to receive the infrared light and the visible light at different times (the RGB image does not emit IR light using IR-LED 36, and is an image which is captured by imager 24 [single receiver] during a non-light-emission period in which the IR light is not radiated with respect to the subject. The IR image emits IR light using IR-LED 36, and is an image which is captured by imager 24 in an emission period in which the IR light is radiated with respect to the subject, see Col. 7, lines 38-48; Fig. 6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Alameh and Inoue with Tanaka to teach the emitter is configured to emit an infrared light, and the single receiver is configured to receive the infrared light for detecting an external object 
Alameh, Inoue and Tanaka fail to teach a light-permeable display screen having a first surface and a second surface facing away from the first surface; and an optical sensor being arranged opposite to the second surface of the light-permeable display screen; and a receiver facing the second surface of the light-permeable display screen.
Zhou teaches a light-permeable display screen having a first surface and a second surface facing away from the first surface (a terminal device having a display screen and a light shielding sheet where the light shielding sheet is disposed under the display screen and provided with at least one through hole, see pg. 3); and an optical sensor being arranged opposite to the second surface of the light-permeable display screen (sensor component signal transmitter and a signal receiver where the sensor component is under the display screen, see pg. 3) and a receiver facing the second surface of the light-permeable display screen (signal receiver 132 disposed within the range covered by the through holes, see pg. 5, 10th para), 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Alameh, Inoue and Tanaka with Zhou with a light-permeable display screen having a first surface and a th para).
As to Claim 16, depending on Claim 15, Zhou teaches wherein the second surface comprises a display area, and the light-permeable display screen is configured for light-emitting display through the first surface and the display area (a terminal device having a display screen and a light shielding sheet where the light shielding sheet is disposed under the display screen and provided with at least one through hole, see pg. 3; signal transmitter 131 passes a signal through the display screen via a through hole, pg. 5, 8th para). 
As to Claim 17, depending on Claim 16, Zhou teaches wherein the optical sensor is arranged opposite to the display area (sensor assembly is disposed under the display screen, see pg. 2, 5th para), the display area comprises a first window region (infrared light emitted through the outermost glass [first window region], see pg. 2, 1st para), and the optical sensor is configured to emit the infrared light through the first window region and to receive the infrared light through the first window region (infrared light emitting end of the sensor can pass through the opening and the infrared light can be emitted through the outermost glass [first window region], see pg. 2, 1st para), wherein the optical sensor is further configured to receive the visible light through the first window region st para). 
As to Claim 18, depending on Claim 16, Zhou teaches wherein the second surface comprises a black matrix area surrounding the display area, and the optical sensor is arranged opposite to the black matrix area (sensor assembly 13 is disposed under the light shielding sheet 12, see pg. 5, 6th para; light shielding sheet 12 is disposed under the display screen 11 and can be a black foam [black matrix area] for blocking the light emitted when the display screen 11 is displayed, see pg. 5, 5th para). 
As to Claim 19, depending on Claim 18, Zhou teaches wherein the black matrix area comprises a second window region (light shielding sheet 12 [second window region] can be a black foam for blocking the light emitted when the display screen 11 is displayed, see pg. 5, 5th para), and the optical sensor is configured to emit the infrared light through the second window region and to receive the infrared light through the second window region (light shielding sheet 72 disposed under the display screen 71 and is provided with at least one through hole. The sensor component 73 includes a signal transmitter 731 and a signal receiver 732 where the transmission signal transmitted by the signal transmitter 731 passes through the display screen 71 through the through hole, see pg. 6, 10th para – pg. 7, 1st para), wherein the optical sensor is further configured to receive the visible light through the second window region (signal receiver 732 of the sensor assembly receives the reflection signal of the transmission signal reflected by the external object, see pg. 7, 1st para). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/          Examiner, Art Unit 2694
/PATRICK N EDOUARD/          Supervisory Patent Examiner, Art Unit 2694